McCREE, District Judge.
Upon notice and hearing held May 25, 1964 on defendants-appellants’ motion to> vacate and set aside numbered paragraph, one of the final judgment of this Court, entered April 8, 1963 holding void and invalid in law each and every claim of the Osten Patent No. 2,903,736, and pursuant to a stipulation to that effect entered into by and between counsel for the respective parties on March 17-18, 1964 as suggested to them by the United States Court of Appeals for the Sixth. Circuit in open court at a hearing before that Court on February 19, 1964, and in accordance with the procedure authorized in Smith v. Pollin (1952) 90 U.S.App.D.C. 178, 194 F.2d 349, 350 and subsequently approved in Herring v. Kennedy-Herring Hardware Company (6. Cir. 1958) 261 F.2d 202, 203-204, and the said Court of Appeals upon defendants-appellants’ motion having entered an order on April 28, 1964 remanding-this cause to this Court for the purpose of considering the present motion, this Court on March 23, 1964 having-certified to the said Court of Appeals-, its willingness to grant the present motion and this Court being fully advised in the premises,
It is ordered, adjudged and decreed', that numbered paragraph one of the-final judgment of this Court entered. April 8, 1963 holding void and invalid', in law each and every claim of the Osten patent 2,903,736 be and the same is-, hereby vacated and set aside, leaving: in full force and effect the remaining-numbered paragraphs two to five inclusive thereof.